Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 11/29/2022, has been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims. Claims 1, 3-9, 11-15, 18-23 remain pending.    In view of the amendment to claim 15, the examiner has withdrawn the 35 USC 112a and 112b rejections.
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive.
In response to the continued arguments made by applicant as to prior claim requirements, the examiner incorporates herein by reference the entire Response to Arguments section set forth in office action dated 8/30/2022.  
Applicants arguments as it relates to the added claim requirements are noted but deemed moot in view of the prior art rejection that follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al. and US Patent Application 20030194493 by Chang et al.
Park discloses a method comprising: providing a processing chamber comprising x number of spatially separated isolated processing stations,  rotating a substrate support assembly having a plurality of substrate support surfaces aligned with the x number of spatially separated isolated processing stations rx so that each substrate support surface rotates (360/x) degrees in a first direction to an adjacent substrate support surface, r being a whole number greater than or equal to 1;  and rotating the substrate support assembly rx times so that each substrate support surface rotates (360/x) degrees in a second direction to the adjacent substrate support surface. Park discloses various number of chambers, including those that are encompassed by the claims as drafted (Figures 5A-5F).
 Here, Park discloses a multichamber ALD process including a stepwise rotation of the substrate (rotate in the first direction) sequentially through different reaction zones, i.e. processing chambers, including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  Therefore, taking the disclosure of this reference, it would have been obvious to determine the optimum rotation in the first direction (including full rotation) and second direction (second opposite rotation to expose in reverse order) to achieve the desired sequence of exposure (see e.g. Figures 7A-7C).  
Park discloses the chamber, see Figure 2 , that includes spatially separated isolated chamber within this larger chamber (e.g. 4 sections as set forth in Figure 2 and see Figure 5 which illustrates additional stations e.g. 8 at Figure 5F), and rotating the plurality of substrate supports (i.e. locations of substrates) within the chamber so that the plurality of substrate supports rotate in a first direction and second direction (i.e. reverse direction).
Park, paragraph 0063 et seq, disclose the wafer, after exposure to the first and second chamber can move to the third chamber.  Additionally, 0064 discloses the rotation for a four step ALD reactions.  Finally, Park discloses a multichamber ALD process including a stepwise rotation of the substrate (rotate in the first direction) sequentially through different reaction zones, i.e. processing chambers, including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  Therefore, taking the disclosure of this reference, it would have been obvious to determine the optimum rotation in the first direction (including full rotation) and second direction (second opposite rotation to expose in reverse order) to achieve the desired sequence of exposure (see e.g. Figures 7A-7C).  Therefore, contrary to the applicant’s assertion, Park is not limited to at most, back and forth rotations two times, but is open to any number of rotational arrangements to achieve the desired exposure, including a four step ALD reaction and including full or partial rotation, and rotating back by exposing the wafers to intervening spaces in reverse order (0057-0065).  See specifically, 0057 which discloses “rotation is reversed after completing on circuit of the desired number of reaction spaces, e.g. reversing from clockwise to counter-clockwise rotation, either directly back to the first reaction space or by again employing the intervening spaces in reverse order.”  The foregoing in combination with the remaining disclosure and the skill of one of ordinary skill in the art would suggest the modification to provide the desire sequential of exposure that includes rotations and exposure to 4 to 10 stations in sequence and then rotating back in reverse order or directly back to first station.
Park discloses a multichamber ALD process; however, fails to disclose the independent temperatures as claimed.  However, Li, also discloses a multichamber ALD process/apparatus with rotation discloses each section of the chamber can have the same or different temperatures.  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art to provide the processing chamber having a processing chamber temperature and each processing station independently having a processing station temperature, the processing chamber temperature different from the processing station temperatures as required by the claims as Li explicitly discloses each section/chamber having different temperatures and thus one would reasonably expect predictable results.
As for the added claim requirement, neither Park nor Li disclose each of the support surface having a heater and a sealing platform connected to the heater and surrounding the heater.  However, Chang, also in the art of multichamber rotating substrate support assembly (see Figure 1 and accompanying text) for vapor deposition processes and discloses the substrate support assembly has a plurality of substrate support surface, wherein each substrate support surface comprises a heater (0036) for independent control of temperature of the wafer and includes clamp rings, electrostatic chuck (0036).  Chang discloses that the substrate support surfaces having a platform connected to and surrounding the heater (Figure 6 and accompanying text) and thus can reasonably be considered a sealing platform as claimed.  Therefore, taking the references collectively, it would have been obvious to have modified Park with Li, who discloses multichamber vapor deposition process that includes a rotating platen with multiple substrate support surfaces, with the substrate support surfaces as explicitly taught by Chang because Chang discloses a similar multichamber vapor deposition process that includes a rotating platen with multiple substrate support surfaces and discloses the use of individual support surfaces that has a heater and sealing platform (among other individual components) provides the benefit of independent control and processing.
Claims 3-4:  Park discloses a situation where the rotating is performed any number of times to provide the desired thickness (0063) as well as full rotation, i.e. rx, where x is the number of chamber (i.e. 4) and whole number is 1 (i.e. rotate in first direction 4 times) and therefore taking the level of one ordinary skill in the art it would have been obvious to have the optimum number of rotations to expose the substrate to the desired sequence of chambers.
Claim 5:   Park discloses the plurality of substrate support surfaces are substantially coplanar (see e.g. Figure 4B).
Claim 6:  Li discloses the substrate support is controlled using a heater (0089) and therefore using a heater in the support would have been obvious as a known method for independently controlling the temperature.
Claim 7:  Li discloses controlling one or more of the processing chamber temperature or the processing station temperatures (0089).
Claim 8:  Park discloses controlling the movement (i.e. rotation) and therefore would necessarily encompass controlling the speed of rotation (0016, 0087).  At the very least, controlling the speed would have been obvious as such is directly related to the movement of the platform.
Claim 9:  Park and Li make obvious the claim as drafted for the reasons set forth above as it relates to claim 1 and 3-4.  Specifically, the claims are comprising language and the method as outlined by Park would encompass performing the rotations as claimed in both the first and second direction when used during multiple processes on multiple wafer (first wafer processed and rotated first direction and back, second wafer processed in first direction, including two times and the back).  Additionally, Park discloses rotation is back and forth rotation (0046) and the distinction between m and n rotations are not specified and Park discloses using any number of wafer chamber sequences and thus determination of the appropriate rotations would have been obvious as predictable to expose the substrate to the desired gas exposure and deposition.
Claim 11-14:  These limitations are specifically addressed above.

Claims 15, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al. and US Patent Application 20030194493 by Chang et al. taken with US Patent Application Publication 201501942968 by Lei et al. 
Park with Li and Chang discloses all that is taught above.  Additionally, Park discloses at each processing station, exposing a top surface of the at least one wafer to a process condition to form a film having a substantially uniform thickness (0058-0064).  Park discloses step-wise rotation such that the wafer at each processing chamber when film is being formed (versus continuous rotation), (0046, 0058-0064).  However, Park fails to explicitly disclose the substrate is stationary when the film is being formed.  However, Lei, also discloses a spatial ALD deposition chamber discloses a continuous or discontinuous rotation of the substrate support assembly with substrate support surfaces wherein Lei discloses the wafer can be moved to the region and stopped (0045) and then to the next injector region and stopped (0045) and therefore discloses that the at least one wafer is stopped, i.e. stationary, when the film is formed in the region.  Therefore taking the references collectively using this known method of moving the substrates between regions of spatial ALD process, i.e. at least one wafer being stationary when the film is formed would have been obvious as predictable.
As for the requirement that all parts of the wafer is aligned with the spatially separated stations at the same time, this would occur as a result of the discontinuous movement, i.e. see e.g. Figure 4 and accompanying text in combination with 0045.  
Claim 20:  Chang discloses substrate support surfaces including electrostatic chuck (0036) and thus using such would have been obvious as predictable.
Claim 21:  Park discloses what can reasonably disclose immersing the wafer in a plasma (0056, see ”exposure to plasma”) and while the examiner notes such fails to articulate that such is “to eliminate plasma damage” the examiner notes that this is merely a result of performing the claimed process steps.  In other words, immersing the wafer in a plasma would necessarily result in the elimination of plasma damage because that is all that is required by the claims as drafted.
Claim 22:  Park discloses plasma generation at the station is optional and desirable and therefore configuring at least one station to generate a plasma would have been obvious to reap the benefits as outlined by Park (0056, 0058). 
Claim 23:  As outlined above, Park discloses plasma generation is optional based on the film forming recipe and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the plasma or not use the plasma (i.e. plasma station is turned off) based on the film forming recipe.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20070215036 by Park et al. with US Patent Application Publication 20150200110 by Li et al. and US Patent Application 20030194493 by Chang et al. taken with US Patent Application Publication 201501942968 by Lei et al. and US Patent Publication 20150332912 by Nowak et al.
Park with Li and Chang and Lei discloses all that is taught above; however, fails to explicitly disclose the plasma power is turned off.  However, Nowak, also forming a film using a similar spatial deposition chamber (0014, Figure 2A and accompanying text) discloses the plasma may be continuous or pulsed during the film forming process (0137) and thus discloses wherein the plasma station is turned off while the wafer is stationary.  Nowak discloses benefits of such include controlling ion bombardment (0137).  Therefore, taking the references collectively, it would have been obvious to one of ordinary skill in the art to have turned the plasma off to provide a pulsing plasma as such will control ion bombardment.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718